Citation Nr: 1439496	
Decision Date: 09/04/14    Archive Date: 09/09/14

DOCKET NO.  10-01 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Megan Marzec, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1969 to December 1973 with additional service in the Army National Guard.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Board has not only reviewed the physical claims file but also the Veteran's file on the "Virtual VA" paperless claims processing system to ensure a total review of the evidence.   

The issues on appeal were previously before the Board in August 2013 at which point they were remanded for further development.  The issues have now been returned for additional appellate review.  

The Board is obligated by law to ensure that the AMC complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).

A review of the record reflects that the RO and AMC have complied with some of the Board's remand directives.  Unfortunately, it does not appear that all remand directives have been accomplished, as discussed in detail below.  As such, the Veteran's claim must be remanded yet again.  Stegall, supra.     

The Board apologizes for the further delay.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

In its August 2013 remand, the Board directed the AMC/RO to schedule a new VA examination.

The Board noted that the October 2009 VA medical opinion was inadequate to render a decision for the service connection claim for a right knee disorder because the examiner's rationale was solely based on the absence of treatment records for the right knee during service.  

As a result, the Board found that an additional VA medical opinion was necessary to ensure that there was a complete record upon which to decide the claim on appeal.  

In October 2013 the Veteran was afforded an additional VA examination.  The examiner reviewed the claims file and recited the Veteran's reported history.  The examiner noted that "apparently [there] are SMRs missing concerning right knee."  The Veteran reported that he fell while training on a submarine and dislocated his right patella.  

After a physical examination and x-rays, the examiner diagnosed minimal tricompartamental degenerative changes of the right knee.  The examiner then noted "I see no abnormality at all of either knee.  Since there is nothing in current SMRs right knee condition is less likely as not related to military."  The examiner also noted that his rationale was "lack of documentation."  

As discussed in the previous remand, the examiner should acknowledge the Veteran's lay statements concerning a knee injury in service and address whether such an injury would at least as likely as not cause his current knee disability.  

In addition, since the Veteran's claim for service connection for a right knee disability is being remanded and because adjudication of this claim may impact adjudication of the Veteran's TDIU claim, these claims are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Thus, the TDIU claim must also be remanded.

Again, the Board apologizes for the delay.

Accordingly, the case is REMANDED for the following action:

1.  Furnish the Veteran's entire claims file to the physician who conducted the October 2013 VA examination and prepared the medical opinion (or a suitable substitute if that physician is unavailable).  The physician must review all pertinent evidence of record and prepare an addendum opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's current right knee disorder began during service or is otherwise linked to service.  Another examination of the Veteran is not required.  

Rationale should be given for all opinions and conclusions expressed, and should not be based solely on the absence of treatment records for the right knee during or after service.  The examiner should address whether the Veteran's alleged in-service injury could have caused his current right knee disorder.  If an opinion cannot be rendered without resorting to speculation, the physician should explain why it would be speculative to respond.  If an additional clinical evaluation is necessary to render the requested information, then that opportunity should be made available.

2.  Thereafter, the issues of service connection for a right knee disorder and TDIU should be readjudicated (the remands should be reviewed to insure that another remand is not required).  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate time period within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



